Name: Commission Regulation (EEC) No 2509/90 of 30 August 1990 fixing the level of estimated rape seed production for the 1990/91 marketing year, the level of actual rape seed production for the 1989/90 marketing year, and the adjustment to be made to the amount of the aid
 Type: Regulation
 Subject Matter: production;  plant product;  economic policy
 Date Published: nan

 1 . 9 . 90 Official Journal of the European Communities No L 237/7 COMMISSION REGULATION (EEC) No 2509/90 of 30 August 1990 fixing the level of estimated rape seed production for the 1990/91 marketing year, the level of actual rape seed production for the 1989/90 marketing year, and the adjustment to be made to the amount of the aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the, European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27a (6) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds (3), as last amended by Regulation (EEC) No 2248/90 (4), specifies the factors which must be determined in order to implement the system of maximum guaranteed quantities ; whereas the level of estimated rapeseed production for the 1990/91 , marketing year, the level of actual rapeseed production for the 1989/90 marketing year, and the resulting adjustment to the aid for the 1990/91 marketing year should be fixed on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,  28 000 tonnes for Spain,  0 tonnes for Portugal,  5 842 000 tonnes for the other Member States. Article 2 For the 1989/90 marketing year, the actual production of rapeseed is hereby fixed at :  14 000 tonnes for Spain,  0 tonnes for Portugal,  4 972 000 tonnes for the other Member States . Article 3 For the 1990/91 , marketing year, the adjustment to be made to the amount of the aid for rapeseed is hereby fixed at :   ECU 26,25 1 00 kilograms for Spain,  ECU 0 per 100 kilograms for Portugal,   ECU 6,97 100 kilograms for the other Member States. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply with effect from 1 July 1 990 . HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 , marketing year, the estimated production of rapeseed is hereby fixed at : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. 0 OJ No L 266, 28. 9 . 1983 , p. 1 . (4) OJ No L 203, 1 . 8 . 1990, p. 55.